Citation Nr: 1735574	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-01 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for right knee chondromalacia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1970 to November 1971.

This matter comes before the Board of Veteran's Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. A notice of disagreement (NOD) was submitted in September 2012; a statement of the case (SOC) was issued in December 2012; a VA Form 9 (substantive appeal) was received in January 2013, and a supplemental statement of the case (SSOC) was issued in February 2013.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board video hearing. A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in July 2015. The Board reopened the claim of entitlement to service connection for right knee chondromalacia and remanded the claim for additional development. The matter is once again before the Board for appellate consideration of the issue on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

The most probative evidence of record shows that right knee chondromalacia was not manifested during or as a result of active military service. 



CONCLUSION OF LAW

The criteria for service connection for right knee chondromalacia have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by a letter in February 2008, August 2012, and October 2015. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran was provided a VA medical examination, including opinion, in January 2013. The examination report is adequate because it is based upon consideration of the relevant facts particular to this Veteran's medical history, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

The Board notes that the Veteran's representative contends that the Veteran should be afforded a new VA examination with an opinion as to whether the Veteran's current right knee disability is in anyway related to service. The Board finds that a new examination is not necessary in the instant case. In this regard, under 38 U.S.C.A. § 5103A (d), VA's duty to assist includes providing a claimant with a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim, and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service. The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was most recently provided a VA examination in January 2013 which provided an adequate nexus opinion as to the Veteran's right knee chondromalacia. Therefore, the Board finds that another VA examination and/or opinion is not necessary to decide the claim.

The July 2015 remand directed the AOJ to obtain copies of VA treatment records from VA facilities in Seattle, Washington and Sioux Falls, South Dakota from 1979 to 1987. The Seattle VAMC indicated that they did not have any records from that time period. Records from the Sioux Falls VAMC were obtained by the AOJ in January 2016. The AOJ was also instructed to obtain any necessary releases from the Veteran to secure treatment records from private medical provider Dr. B. To that tend, the AOJ sent the Veteran a letter containing the necessary release forms in October 2015. To date, the Veteran has not responded to that letter and no releases have been provided. The Board notes that the Veteran has a duty to cooperate in the development of his claim. Wood v. Derwinski, 1 Vet. App. 191 (1191) (noting that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993). The Board finds that the lack of this information is not due to any inaction by the Board or the AOJ. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).






II. Service Connection

Applicable Laws and Regulations

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence. See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154 (a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b).

Factual Background and Analysis

The Veteran contends that his right knee chondromalacia is the result of an injury sustained in service. Specifically, he asserts that he injured his knee in boot camp during close order drills when he was accidentally hit in the kneecap by another soldier's gun. The Veteran testified that his knee swelled up and he was sent to Balboa Naval Hospital where his knee was drained of fluid. He contends that he has had a knee problem since that time. 

The Veteran was first afforded a VA examination in August 1997. In describing the history of the Veteran's injury, the examiner noted that he described swelling in his right knee which required an orthopedic surgical procedure to drain the knee in 1970. The Veteran denied further seepage of fluid from the residual surgical scars and had not had interim problems with infection of the right knee joint. In April 1997, the Veteran developed new problems of intermittent locking of the right knee and pain initially over the anteromedial joint compartment but later over the right knee anterolateral and posterior regions of the right joint. He described constant, steady, dull aching pain over the anterolateral and posterior aspect of the right knee. The episodes of locking occurred one to two times a week. The Veteran reported wearing a knee brace since May 1997. Plain radiographs of the right knee from the Sioux Falls VAMC in June 1997 were reported as normal. An MRI study in July 1997 documented right knee posterior medial meniscal horn essential degenerative changes in the articulating cartilage with no definite tear and a minor effusion in the infrapatellar bursa. Upon examination, the examiner noted tenderness and popping during diagnostic maneuvering of the right knee. The Veteran was diagnosed with chondromalacia/patella femoral syndrome of the right knee. 

In a September 1997 rating decision, the AOJ denied the Veteran's claim for service connection for his right knee, noting no evidence linking his condition to service or to the laceration on his knee that the Veteran received in service. The Board would note that the Veteran is service connected for residuals of laceration to his right knee, however this incident stemmed from a March 1970 incident in which the Veteran was treated for a glass cut on his knee and does not appear to be linked to the injury the Veteran contends that he received in boot camp. 

The Veteran was next afforded a VA examination in January 2013. The examiner opined that the Veteran's right knee chondromalacia was less likely than not incurred in or caused by his claimed in-service injury. As rationale, the examiner explained that the Veteran's chondromalacia was less likely as not related to his right knee laceration/soft tissue infection/cellulitis. The examiner explained that the right knee condition that was diagnosed and treated in service in March 1970 was of a soft tissue infection of the bursa on the outside of the knee, and did not involve the knee joint. A medical note dated April 1970 stated pre-patellar abscess of the right knee. There was no evidence of, or any diagnosis of a septic joint, which would involve the articular surface. The Veteran's service treatment records indicated that by March 1970 that swelling had decreased with antibiotic treatment and the Veteran was fully ambulatory. The Veteran was discharged in April 1970 and his October 1971 separation examination did not mention any problems with his knees and his physical was checked as normal. X-rays of the Veteran's knees were negative in 1982 and 1997.

The examiner noted that the Veteran began complaining of locking of his right knee in 1997 which was 27 years later and there was no medical evidence of treatment of that condition from 1970 to 1997. Thus, the examiner opined that there was no link between the Veteran's condition in service and his present chondromalacia diagnosis. The examiner further noted that after his period of service, the Veteran worked for several years at a lumber yard and also worked several years in maintenance, both jobs that required heavy labor and spending time squatting and kneeling against his knees for extended periods of time. The Veteran's diagnosis of chondromalacia was not made until 1997 during arthroscopy and at that time there was Grade III chondromalacia changes of the patella and Grade II of the femoral component. At the time of the January 2013 examination, X-rays showed no evidence of significant joint space narrowing or arthritis. 

In concluding his opinion, the examiner stated that the Veteran's current diagnosis was different than that in service and was chondromalacia of the right knee with mild patellar spurring consistent with that diagnosis. The examiner explains that this was not mentioned or diagnosed until 1997, years after his treatment in service in 1970 and there was no evidence of a link between these two totally different conditions. 

The Veteran indicated during his April 2015 hearing that he had received treatment at a private facility for his right knee, and that these "records were not of record." The Veteran further asserted that he had received treatment for his condition from the VA beginning in 1979. The Board determined that the Veteran's private treatment records should be obtained and noted that the record contained only VA treatment records from 1987 to the present. Thus, the Board directed the AOJ to obtain any treatment records from 1979 to 1987. As mentioned above, the AOJ's request for treatment records from the Seattle VAMC returned negative results from that period. The Sioux Falls VAMC submitted records, however the medical evidence in those records does not contain treatment or diagnosis for chondromalacia of the right knee. Additionally, the Veteran did not return any release forms to VA in order to obtain records from his private physician Dr. B., and to date the Veteran has not independently submitted any evidence that contradicts the medical evidence of record. 

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed right knee chondromalacia is related to his military service. In this regard, the Board finds the January 2013 VA examination and opinion to be highly persuasive to the issue at hand. The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. Here, the January 2013 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms. Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record. Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing the Veteran's treatment for an unrelated right knee injury which resolved and post-service treatment records showing an absence of complaints or treatment for many years after service. 

The Board recognizes that the Veteran has contended during his hearing that his current right knee chondromalacia is related to being hit in the knee with a gun during boot camp. The Board notes that the service treatment records were silent to any such injury. Rather, they contain notation only of the incident in which the Veteran received a laceration on his right knee from a piece of glass. The Board also acknowledges the Veteran's assertions, at times, that he suffered from a right knee condition in service and since service. The Veteran is competent to report symptoms such as pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2205); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Additionally, the Board acknowledges the Veteran's assertions throughout his appeal that his right knee condition is related to his military service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a right knee condition falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed right knee chondromalacia is related to his military service requires medical expertise that the Veteran has not demonstrated because chondromalacia can have many causes and medical expertise is required to determine the etiology of such a disease. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As such, the Board assigns no probative weight to the Veteran's assertions that his current right knee chondromalacia is related to his period of service. 
Finally, to the extent the Veteran contends that his right knee chondromalacia began in service and continued ever since service, the medical opinion evidence of record has persuasively discounted this position as discussed above. 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed right knee chondromalacia was present in service or is a result of service. Accordingly, service connection is not warranted for right knee chondromalacia on any basis. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for right knee chondromalacia is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


